FILED

UNITED STATES DISTRICT COURT AUG 13 2019

FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

DALE B. ADAMS, )
Plaintiff,
V. Civil Action No. 19-1772 (UNA)
UNITED STATES DEPARTMENT
OF JUSTICE, et al., )
Defendants.
MEMORANDUM OPINION

 

A pro se litigant’s pleadings are held to less stringent standards than would be applied to
formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro
se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires
that a complaint contain a short and plain statement of the grounds upon which the Court’s
jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled
to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The
purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim
being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). Further, a complaint must “contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jd. (quoting Twombly, 550 U.S. at 556).

This plaintiff submitted an “Affidavit by Plaintiff Dale B. Adams Affirming Complaint”
which the Court construed as a civil complaint. It failed to include a short and plain statement of
a claim and a demand for particular relief, and thus did not comport with Rule 8(a). The plaintiff
since has filed a motion for leave to amend his complaint, the factual allegations of which are so
vague and conclusory that the proposed amended complaint not only falls short of the Rule 8(a)
pleading standard but also fails to state a plausible claim against the past and present Attorneys
General, Deputy Attorneys General and agency heads named as defendants to this action. To the
extent that the plaintiff is challenging determinations by the Social Security Administration in
Arkansas, he may bring those claims in a federal district court in Arkansas. And, as a pro se
litigant, the plaintiff can bring claims only on his own behalf; he may not, as he appears to do,
seek relief on behalf of Cherie Adams.

The Court will grant the plaintiffs application to proceed in forma pauperis, deny the
plaintiffs motions without prejudice, and dismiss the case without prejudice. An Order is issued

separately.

—>
United StatgS District Judge

 

DATE: August la , 2019
